 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    TRAVIS CLINTON COLEMAN,

 9                                 Plaintiff,            Case No. C18-0158-MJP

10           v.
                                                         ORDER DISMISSING CIVIL RIGHTS
11    SNOHOMISH COUNTY CORRECTIONS,                      ACTION

12                                 Defendant.

13

14          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the

15   Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the

16   remaining record, hereby finds and ORDERS as follows:

17          (1)     The Report and Recommendation is approved and adopted;

18          (2)     Plaintiff’s complaint and this action are DISMISSED without prejudice, under 28

19   U.S.C. § 1915(e)(2)(B)(ii), for failure of plaintiff to state any claim upon which relief may be

20   granted; and

21   ///

22   ///

23   ///

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
 1          (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 2   Mary Alice Theiler.

 3          DATED this _20th_ day of November, 2018.

 4

 5

 6
                                                         A
                                                         The Honorable Marsha J. Pechman
                                                         United States Senior District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 2
